Under an indictment charging the defendant with distilling, making, or manufacturing alcoholic liquors in the first count, and the possession of a still, etc., in the second count, the defendant interposed a plea of guilty, and the jury returned a verdict in accordance with said plea. The judgment entry recites that the verdict of guilty was referred to the first count of the indictment, and the court duly sentenced the defendant to an indeterminate sentence in the penitentiary; the term of sentence, however, being practically the minimum allowed by law. From this judgment the defendant appeals; but it appears by the certificate of the trial judge that no bill of exceptions has been presented — in fact, no exceptions of any character were reserved. The appeal is therefore upon the record proper. The record appears regular in all respects, and, as no error is apparent thereon, the judgment of the circuit court is affirmed.
Affirmed.